Citation Nr: 0640208	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  99-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and Dr. G


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 2000 the Board found that new and 
material evidence had been presented to reopen the claim for 
service connection for a psychiatric disorder and remanded 
the case to the RO for additional development.  It is again 
before the Board.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy and he 
does not have PTSD as a result of a corroborated service 
stressor or other psychiatric disorder related to his 
military service.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (1996); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2001 subsequent to the initial adjudication of 
the claim.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  

While the April 2001 letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Since service 
connection for PTSD is being denied, no disability rating or 
effective date will be assigned in this case, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to those elements.  

The Board also notes that VA has obtained the veteran's 
service medical records, post-service VA treatment records, 
and pertinent records from the Social Security 
Administration.  The veteran was also afforded the 
opportunity to present testimony at hearings before RO 
personnel and the Board.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Evidentiary Background

In a February 1984 State Insurance Fund medical report, the 
veteran indicated that he first felt nervous and restless in 
1980.  In April 1984, the veteran was diagnosed with severe 
depression and manic-depressive psychosis.
 
During the 1980s and early 1990s, many psychiatric 
evaluations were performed, although none resulted in a 
diagnosis of PTSD.  Diagnoses given, over time, included 
depressive psychosis, generalized anxiety disorder, paranoid 
personality and affective disturbance, probably mixed, 
active, with some paranoid characteristics.  The veteran had 
worked as a prison guard for 12 years, but stopped working in 
1984 due to his psychiatric disorder.  Significantly, several 
medical notations indicated that the veteran's psychiatric 
condition had its onset while working as a prison guard.  For 
example, a November 1984 Special Medical Report by the State 
Insurance Fund concluded that the veteran's psychiatric 
problems were job-related.  This conclusion was made after a 
full review of the veteran's medical history and a complete 
examination.   A private psychiatrist, Dr. G., diagnosed 
atypical depression in January 1988 and stated that the 
veteran's Vietnam experiences and later workplace 
difficulties played a role in the veteran's psychological 
disorganization.

In March 1990 the veteran submitted a statement from a 
private physician, Dr. G., indicating that the veteran had 
last been examined in November 1988.   At that time, he was 
diagnosed with atypical depression and that major depression 
and a latent schizophrenic process were to be diagnostically 
ruled out.  It was also indicated that he had referential 
ideation, visual hallucinations, as well as suicidal and 
homicidal ideation, and that the condition was due to 
"probable combat post-traumatic stress disorder."
 
However, VA psychological testing and psychiatric 
examinations in 1990 ruled out the presence of PTSD.  In June 
and August 1990, a thorough VA examination was conducted in 
which the veteran's claims folder and medical history were 
reviewed, in addition to a full psychiatric examination.  A 
Board of examiners concluded that they:
 
. . . did not find any evidence that can 
connect the nature of the veteran's symptoms 
with his experiences in Vietnam.  Therefore 
diagnosis of PTSD is virtually eliminated.  He 
does not fulfill diagnostic criteria for such 
a diagnosis.  There is a primary personality 
disorder in this veteran that is influencing 
his behavior in practically all aspects of his 
life.
 
The veteran was diagnosed with:  Axis I - No specific mental 
disorder (He describes elements of anxiety, depression, poor 
impulse control, etc., but none of this was evident in his 
behavior) and Axis II - paranoid personality disorder.
 
Another VA examination was conducted in April 1994, in part 
for a determination as to whether the veteran suffers from 
PTSD.  The diagnosis was of anxiety disorder, not otherwise 
specified, mild.  The examiners rendered the opinion that:
 
. . .[d]espite the veteran[s] claims of 
severe anxiety, depression, and other 
symptomatology, no evidence of such 
conditions are noticed during the 
evaluation for C&P purposes.  It appears 
also that the veteran did not take any 
medication for this interview.  Whatever 
symptoms that he might have, do not meet 
full criteria for the diagnosis of PTSD 
at this moment.

The veteran was subsequently evaluated by Dr. G. in December 
1997.  Dr. G. opined that the veteran was suffering from PTSD 
manifested by insomnia and nightmares in a more or less 
continuous form of combat experiences in Vietnam.

In support of his claim, the veteran submitted a December 
1997 sworn declaration from R.C.A., an acquaintance of the 
veteran who served with him in Vietnam.  R.C.A. noted that 
the unit that he and the veteran served in was exposed to 
enemy shell and mortar attack at night.  These attacks caused 
a stress and confusion and resulted in the wounding of fellow 
soldiers.  

In February 1998, the veteran was afforded a VA psychiatric 
evaluation conducted by a board of two psychiatrists (Dr. 
M.M. and Dr. R.M.B.).  The examiners reviewed the veteran's 
claims folder and past medical records.  The examiners 
specifically indicated review of Dr. G.'s December 1997 
medical certificate.  After reviewing the veteran's medical 
history and examining him, the examiners diagnosed an anxiety 
disorder, NOS, mild, and a paranoid personality disorder with 
obsessive compulsive traits.  The examiner specially noted 
that they found no evidence to warrant a diagnosis of PTSD.  

Dr. G. also testified at a hearing before the RO in February 
1999 on behalf of the veteran.  In his testimony, Dr. G. 
concluded that the veteran exhibited symptoms associated with 
post-traumatic stress disorder since 1987 and that in spite 
of other diagnoses that had been rendered in the past, the 
veteran had post-traumatic stress disorder and had always had 
post- traumatic stress disorder. This diagnosis was 
attributable to his service in Vietnam.  He specifically 
noted his disagreement with the diagnosis provided by the 
board of two VA psychiatrists in 1998.  When asked to 
identify the memories used to support the diagnosis of PTSD, 
Dr. G. noted that the veteran had told him that he was in 
artillery during service and came into contact with dead and 
wounded service.  The veteran also reported being wounded in 
combat and was constantly living with the thought he was 
going to be killed.  

In April 1999 and May 1999, the veteran underwent a 
comprehensive VA psychiatric evaluation by a Board of two 
psychiatrists (Dr. M.M. and Dr. N.B.D.).  The examination 
report notes that the claims folder was reviewed and the 
examiners cited to various medical records including prior 
psychiatric examinations conducted on behalf of the State 
Insurance Fund.  They also considered recent opinions from 
Dr. G. as well as the report of an April 1999 VA social and 
industrial survey.  The examiners noted that it was clear 
that the veteran's symptoms began in 1980 secondary to stress 
and pressure as a penal guard.  The veteran was examined for 
over 2 hours and was extensively questioned in all possible 
details related to his Vietnam experiences.  The examiners 
noted that the veteran met criteria A for post-traumatic 
stress disorder in that he was under threat of enemy attack.  
However, criteria B were not fulfilled as he did not 
reexperience persistently any of the symptoms detailed under 
this criteria.  Furthermore, criteria C were not present.  At 
no time, did the veteran display any avoidance of stimuli 
associated with what he refers were traumatic events.  
Criteria D were not fulfilled because many of the symptoms 
were not present and none of his symptoms was felt to be 
related to his Vietnam experience.  It was opined that there 
was no connection between what the veteran refers happened in 
Vietnam to his current emotional condition.  Final diagnosis 
was anxiety disorder, not otherwise specified, by history, 
and personality disorder, not otherwise specified with 
dependent and some paranoid features.  

A September 2001 statement from the San Juan VA Medical 
Center notes that the veteran was being treated for various 
disabilities including PTSD, diabetes mellitus, high blood 
pressure, renal disease, and hypertriglyceridemia.  

In March 2004, the United States Armed Services Center for 
the Research of Unit Records (USASCRUR) confirmed that the 
veteran's unit was exposed to moderate enemy activity.  In 
May 1969, June 1969, September 1969, and October 1969 the 
veteran's unit was exposed to rocket, recoilless rifle, and 
mortar attack.  While the veteran reported the deaths of U.S. 
servicemen and that he had to register the bodies, USASCRUR 
noted that the Morning Reports submitted by his unit do not 
document any killed in action during the veteran's tour of 
duty.  

In June 2004, the veteran was afforded another VA 
compensation and pension examination conducted by a board of 
two psychiatrists (Dr. C.A.R. and Dr. L.M.).  It was noted 
that the veteran's claimed stressor of exposure to enemy 
rocket, mortar, and small arms attacks had been verified.  
The psychiatrists reviewed the veteran's past psychiatric 
history including prior evaluations of the State Insurance 
Fund.  

The examiners noted that the veteran had been receiving 
continuous VA ambulatory psychiatric treatment from August 
1996 to April 2002.  However, it was discovered that he was 
referred to the PTSD clinic by the Mental Hygiene Clinic 
because it was incorrectly believed that the veteran had 
established service-connection for PTSD in 1991.  After 
reviewing the claims folder and performing a clinical history 
and mental status examination, the psychiatric board 
concluded that the veteran did not meet the DSM-IV criteria 
to establish a diagnosis of PTSD.  The veteran was not able 
to specify and describe in detail a severe and horribly 
traumatic event experienced in combat.  The examiners found 
that the situations he described were unpleasant, but not 
traumatic.  The veteran was never in a combat situation in 
front of the enemy.  He was not observed to become anxious, 
distressed, or depressed when he was expressing his 
experiences in Vietnam.   He did not report feelings of 
intense fear, helplessness, or horror at the time he 
experienced events in Vietnam.  It was opined that there was 
no evidence in the clinical picture of avoidance of stimuli 
associated with a trauma.  The veteran's memories about 
Vietnam were not intrusive, persistent, and distressing 
thoughts interfering with daily function.  Since the 
psychiatrists could not identify a definite extreme traumatic 
stressor and no signs or symptoms of PTSD were identified, 
they could not establish a link between the stressor and 
signs and symptoms of the veteran's mental disorder.  
Pertinent diagnosis was anxiety disorder.   

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between service trauma and the current disability.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2006), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service personnel records show that he served 
in the Republic of Vietnam from March 1969 to February 1970.  
His military occupational specialty was cook.  He currently 
asserts that he was exposed to stressful events during 
service to include gunfire, artillery fire, and mortar file.  

Corroboration of the veteran's alleged stressors does not 
require "that there be corroboration of every detail 
including the veteran's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  The veteran's mere presence in a combat zone is 
not sufficient to show that a veteran actually engaged in 
combat with enemy forces.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  

In the present case, the service department has confirmed 
that the veteran's unit was exposed to enemy attack during 
his time with the unit.  Specific evidence that a veteran was 
actually with his unit at the time of an attack is not 
required to verify an enemy attack as a PTSD stressor.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding 
that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310-11 (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence that the veteran was "integrally involved 
in the attack" was sufficient to reopen his claim for 
service connection for PTSD).  In light of the foregoing, the 
Board concludes that there is sufficient evidence to verify 
that the veteran was exposed to enemy rocket, mortar, and 
small arms attack during service. 

Accordingly, this case turns on whether the veteran does, in 
fact, have PTSD as a result of these incidents.  

There are conflicting medical opinions regarding whether the 
veteran has PTSD related to his military service.  As shown 
above, Dr. G. has diagnosed the veteran with PTSD related to 
his military service.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that Dr. G. reviewed 
the veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
In fact, during testimony at a hearing in February 1999, Dr. 
G. reported that the veteran's stressors were being tasked to 
man artillery positions during service and being wounded 
during service.  These instances are uncorroborated as the 
evidence does not show that the veteran either served as an 
artillery crewmember or was wounded during service.  Thus, 
the opinions from Dr. G. are of limited probative value as 
the evidence does not show that he reviewed the veteran's 
service medical records or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  Accordingly, the Board must find Dr. G's opinion to 
be unpersuasive.

The Board has placed greater probative value on the June 
1990, April 1994, February 1998, April 1999, and June 2004 
examination reports that resulted in a conclusion that the 
veteran does not have PTSD.  These examination reports are 
given greater probative value as they were conducted by six 
different VA psychiatrists who examined the veteran and 
reviewed the veteran's claims folder, including 
contemporaneous service medical records, VA treatment 
reports, and post service treatment records including the 
opinions proffered by Dr. G.  Furthermore, these opinions are 
consistent with the February and November 1994 psychiatric 
examinations conducted for the State Insurance Fund. 

While the Board has also considered the veteran's statements 
and the other lay evidence submitted in support of the 
veteran's claim, lay persons are not competent to render a 
medical diagnosis or opinions concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the medical evidence favors the conclusion 
that the veteran does not have PTSD that is etiologically 
related to his military service.  Accordingly, the benefit-
of-the-doubt doctrine is not applicable and the claim must be 
denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


